Case: 13-60517      Document: 00512614719         Page: 1    Date Filed: 05/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-60517                                 May 1, 2014
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk

MILTON ROSARIO CHICA SORTO, also known as Milton Sorto Rosario,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 814 194


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Milton Rosario Chica Sorto (Chica), a citizen and native of El Salvador,
petitions for review of the order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the order of the immigration judge (IJ) denying his
application for withholding of removal. Chica maintains that the IJ and BIA
erred by denying his application for withholding of removal because his
testimony and the evidence of conditions in El Salvador showed that there is a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60517    Document: 00512614719     Page: 2   Date Filed: 05/01/2014


                                 No. 13-60517

clear probability that, if he is removed to El Salvador, he will be persecuted by
gangs on account of his membership in the particular social group of young
men facing forcible gang recruitment. He argues that he does not have to show
that he will be singled out individually for persecution but only that there is a
pattern and practice in El Salvador of persecuting a group of persons similarly
situated to him and that he is a member of that group.
      Chica’s proposed social group of young Salvadoran men facing forced
gang recruitment lacks the particularity and social visibility to constitute a
particular social group under immigration law.         See Orellana-Monson v.
Holder, 685 F.3d 511, 521-22 (5th Cir. 2012). Accordingly, Chica was not
entitled to withholding of removal because he did not show a likelihood of
persecution based upon his membership in a particular social group. See id. at
522. Chica’s petition for review is DENIED.




                                       2